In re Borden, Wayne R.; Applying for Supervisory Writ; Parish of Lafayette 15th Judicial District Court Div. “K” Number 86-36; to the Court of Appeal, Third Circuit, Number K86-532.
PER CURIAM.
Granted. The case is remanded to the trial court to conduct a hearing to determine whether relator is an indigent. If so, relator is entitled to a transcript without payment, La.C.Cr.P. Art. 914.1C(2), and the court of appeal shall then provide relator his constitutional “right of judicial review based upon a complete record of all evidence upon which the judgment is based.” La. Const. Art. I § 19 (1974).